Case 2:18-cv-08786-PA-JPR Document 42 Filed 07/12/19 Page 1 of 2 Page ID #:191



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

MALAK GHANNAM,                               §
                                             §
               Plaintiff,                    §    Civil Action No. 2:18-cv-08786-PA-JPR
                                             §
               v.                            §
                                             §
FIRST CONTACT, LLC D/B/A IQOR,               §
et al                                        §
                                             §
               Defendant.                    §
                                             §


                                NOTICE OF SETTLEMENT

       TO THE CLERK:

NOTICE IS HEREBY GIVEN that the Plaintiff and Defendant First Contact, LLC. have reached

settlement in the above-captioned case. The parties anticipate filing a stipulation of dismissal of

this action with respect to First Contact, LLC with prejudice pursuant to Fed. R. Civ. P. 41 (a)

within sixty (60) days.



                                             RESPECTFULLY SUBMITTED,

  DATED: July 12, 2019
                                            By: /s/ Amy L. Bennecoff Ginsburg
                                                Amy L. Bennecoff Ginsburg, Esq.
                                                Kimmel & Silverman, P.C.
                                                30 E. Butler Avenue
                                                Ambler, PA 19002
                                                Tel: 215-540-8888
                                                Fax: 215-540-8817
                                                aginsburg@creditlaw.com

                                                 Attorney for the Plaintiff
Case 2:18-cv-08786-PA-JPR Document 42 Filed 07/12/19 Page 2 of 2 Page ID #:192




                               CERTIFICATE OF SERVICE

              I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct

copy of the Notice of Settlement in the above-captioned matter, upon the following via CM/ECF

system

                                     Paul A Grammatico
                               Katten Muchin Rosenman LLP
                             515 South Flower Street Suite 1000
                                Los Angeles, CA 90071-2212
                                      P: (213) 443-9017
                              paul.grammatico@kattenlaw.com
                          Attorney for Defendant First Contact, LLC


Dated: July 12, 2019                By: /s/ Amy L. Bennecoff Ginsburg
                                            Amy L. Bennecoff Ginsburg, Esq.
                                            Kimmel & Silverman, P.C.
                                            30 E. Butler Avenue
                                            Ambler, PA 19002
                                            Tel: 215-540-8888
                                            Fax: 215-540-8817
                                            aginsburg@creditlaw.com
